Citation Nr: 1741844	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for a heart disability, manifested by tachycardia and arrhythmia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in October 2014 and February 2017, at which times it was remanded for further development.


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's heart disability, manifested by tachycardia and arrhythmia, is causally or etiologically related to his military service, his PTSD, or to any medication used to treat his PTSD.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include as secondary to service-connected PTSD or to any medications used to treat that disability, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in December 2009.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in March 2010, December 2014, and April 2017.  The Veteran's representative signed a waiver statement in July 2017 stating that the Veteran had not additional evidence regarding the appeal and requesting that the Board proceed with adjudication of the appeal.  

As such, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Additionally, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  

Facts

The Veteran had a normal heart, vascular system, and chest upon enlistment and separation.  In a Report of Medical History at separation, he indicated that he had never had shortness of breath, pain or pressure in chest, or palpitation or pounding heart.  Service treatment records are silent regarding any complaint, treatment, or diagnosis of a heart disability.  6/23/2014 STR-Medical, at 6, 9, 12.

In February 2004, the Veteran went to the emergency room for chest pain and heart racing.  He had a dull ache in his chest and no shortness of breath.  He was diagnosed with tachycardia.  It was noted that Quetiapine may have tachycardia as a side effect so the dosage would be limited until after a completed workup.  In March 2005, it was noted that he had only had one incident of palpitations since medication changes and he felt calmer.  5/15/2004 Medical Treatment Record-Government Facility, at 25-27.

In June 2007, the Veteran complained of a racing heart and chest pain.  He again complained of a speeding heart in January 2008.  In February 2008, he underwent supraventricular tachycardia (SVT) ablation.  9/8/2008 Medical Treatment Record-Government Facility, at 77, 98, 125.

The Veteran was afforded a VA examination in March 2010.  The examiner determined that the Veteran's tachycardia was less likely than not due to his PTSD medications.  It was more likely than not secondary to an aberrant pathway in the heart, which is not due to medications.  3/5/2010 C&P Examination.

In a December 2014 VA examination, it was determined that the connection to PTSD and/or Quetiapine used to treat the condition was not substantiated.  Tachycardia did initially present after increasing the medication gradually.  He was taken off of the medication several months later.  Quetiapine has been noted to cause a rapid heart rate.  The tachycardia recurred in 2007 and 2008, and was ultimately diagnosed as SVT.  The examiner noted that at the time, the Veteran had been off of Quetiapine for over two years.  Therefore the tachycardia condition could not be due to Quetiapine.  12/152014 C&P Examination.

In April 2017, the Veteran was afforded another VA examination.  The examiner determined that the heart disability was less likely due to his military service.  It was explained that service treatment records and post military medical records were silent regarding a heart disability while in-service or within a year of service.  SVT was diagnosed in 2004, which was over thirty years after service.  

The April 2017 examiner also concluded that a heart disability was not caused or aggravated by the Veteran's PTSD, to include all treatment modalities for PTSD.  The examiner explained that according to Dynamend, "SVT is a tachyarrhythmia that originates from or has a critical dependence on atrial or atrioventricular nodal tissues."  This is an intrinsic electrical reentry circuit abnormality of the heart and is treated definitively with ablation to destroy the aberrant circuit.  Additionally, according to Dynamed, "precipitating factors may include: excessive intake of caffeine, alcohol, recreational drugs, and hyperthyroidism."  Further, according to Micromedex, tachycardia occurs up to 6 percent in patients taking Quetiapine.  Risperidone does not cause arrhythmia and palpitation occurs in 1 percent or greater with Sertraline.  The examiner knew of no peer reviewed medical literature that supported the contention that PTSD directly causes a heart circuit abnormality.  The Veteran may have experienced side effects to the medications, but symptoms would have resolved once the offending agent was removed.  These medications and PTSD do not directly cause an intrinsic heart abnormality of SVT or aggravation beyond the natural progression of the disease process by PTSD or the treatment of PTSD.  Also, Metroprolol was initially used to treat SVT, not PTSD.  4/12/2017 C&P Examination (DBQ Medical Opinion).

Analysis

The Veteran contends that he has a heart disability due to PTSD and/or the medication for PTSD.  He has a current diagnosis of a heart disability, to include supraventricular arrhythmia.  See, e.g., 4/12/2017 C&P Examination report.  However, the Board finds that the competent evidence of record weighs against a finding that a heart disability was caused or aggravated by PTSD or PTSD medication.

As noted above, the Veteran was diagnosed with SVT post-service in 2004.  The April 2017 examiner noted that while the Veteran may have experienced side effects to the medications, symptoms would have resolved once the offending agent was removed.  Additionally, the examiner explained that medications and PTSD do not directly cause an intrinsic heart abnormality of SVT or aggravation beyond the natural progression of the disease process.

The Board finds the Veteran is competent to report his assertions regarding symptoms.  38 C.F.R. § 3.159(a)(2).  However, the Board finds heart disabilities are of a complex nature, as they involve the functioning of the body's heart and vascular systems, and are beyond lay observation and require further testing and confirmation by an expert.

The Board places the most weight on the April 2017 VA examination report of the relevant evidence in the file.  In this regard, the examiner interviewed the Veteran and his wife and obtained pertinent medical history, reviewed the file, and performed medical research.  The examiner then weaved in the relevant medical literature to support the conclusions reached.  Additionally, the examiner provided a clear rationale in support of the negative nexus opinion that the Veteran's heart disability was not proximately due to or aggravated beyond the natural progression of the disease process by PTSD or the medications related to PTSD.  Given the depth of the examination report, and the fact that the opinion was based on a review of the complete applicable record and relevant facts, the Board finds such opinion is probative to the Veteran's service connection claim and deserving of much weight.  

The competent evidence of record also weighs against a finding that a heart disability was caused by an in-service event/injury.

With regard to the second element of service connection, the Board once again notes that the service treatment records fail to reflect any findings attributed to a heart disability.  Notably, clinical evaluation of the Veteran's heart was normal at entrance and separation.  There is no documentation of an in-service injury, nor has the Veteran asserted that his heart disability is related directly to service.  Accordingly, the Board finds that the evidence weighs against a finding of an in-service event.  

Additionally, the Board also notes the over three decade gap between the Veteran's separation and the first treatment for a heart disability and considers this a factor when considering direct service connection, to include on the basis of a chronic disease.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during active service and resulted in a chronic disorder).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  However, in this case, the Veteran has not asserted that his heart disability began in-service or is related to his service.  Based on this and the noted gap above, the Board finds that service connection for a heart disability on the basis that it became manifest in service and persisted, or on a presumptive basis, as a chronic disease under 38 U.S.C.A. § 1112/38 C.F.R. § 3.309, is not warranted.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for a heart disability, to include as secondary to a service connected disability.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a heart disability, manifested by tachycardia and arrhythmia, to include as secondary to service-connected PTSD, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


